UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
CENTRAL AUTO, INC.,

                      Plaintiff,

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 17-CV-06853 (FB) (JO)
ALLIANCE ENERGY, LLC,

                       Defendant.
------------------------------------------------x

Appearances:
For the Plaintiff:                                       For the Defendant:
John J. Morgan                                           Seth D. Friedland
Barr & Morgan                                            Freedland Law, LLC
84 West Park Place, Third Floor                          62 William Street, Third Floor
Stamford, CT 06901                                       New York, NY 10005


BLOCK, Senior District Judge:

       Plaintiff Central Auto, Inc. (“Central”) is a franchisee and tenant of Defendant

Alliance Energy, LLC (“Alliance”). Central seeks an award of attorneys’ fees and

costs pursuant to 15 U.S.C § 2805(d)(1)(C), the fee-shifting provision of the

Petroleum Marketing Practices Act (“PMPA”). This provision allows franchisees

who “prevail in any action” against franchisors under the PMPA to recover

“reasonable attorney and expert witness fees.” Because Central is not a “prevailing

party” within the meaning of the provision, its motion is denied.




                                                1
                               I.     Procedural History

      Central operates a gas station in Queens pursuant to a franchising agreement

with Alliance. Central also leases the physical premises from Alliance. The

franchising agreement and real estate lease were originally due to expire on

December 31, 2017. In the months preceding this deadline, Alliance received

several offers from local real estate developers for the premises and decided to accept

an offer from a developer at $17.5 million. Alliance extended the offer to Central to

exercise its right of first refusal pursuant to the PMPA.

      Upon notification that Alliance would not be renewing the franchising

agreement or lease, Central sued and moved for a preliminary injunction, arguing

that the quoted price did not reflect the fair market value of the premises. The Court

did not rule on the motion but scheduled an evidentiary hearing to determine the fair

market value.

      Following some discovery, and prior to the hearing, the parties reached an

understanding. Rather than selling the premises, Alliance chose to renew the lease

and franchising agreement, thus voluntarily withdrawing its notice of nonrenewal.

In response, Central moved to voluntarily dismiss its complaint without prejudice.

                                    II.   Fee Award

      15 U.S.C § 2805(d)(1)(C) allows a franchisee who is a “prevailing party” in a

PMPA action to recover attorneys’ fees and costs. The term “prevailing party” is

                                          2
not defined in the PMPA, and the Second Circuit has not ruled on its meaning.

Nonetheless, following the Supreme Court’s decision in Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dept. of Health & Human Res., 532 U.S. 598 (2001), courts

have held that a “prevailing party” in a fee-shifting context must have “received[d]

at least some relief on the merits of its claim,” id. at 603 (quoting Hewitt v. Helms,

482 U.S. 755, 760 (1987)).

          Buckhannon overruled the so-called “catalyst theory,” which had previously

been embraced by most circuit courts, including the Second. This theory “posits that

a plaintiff is a ‘prevailing party’ if it achieves the desired result because the lawsuit

brought about a voluntary change in the defendant's conduct.” Id. at 601.

          Central argues that it is a “prevailing party” because the withdrawal of the

nonrenewal afforded it “virtually all of the relief” it requested. Though it wisely

does not invoke its name, Central’s claim for fees is a quintessential invocation of

the catalyst theory. After Buckhannon, that is not enough for “prevailing party”

status.      “A defendant’s voluntary change in conduct, although perhaps

accomplishing what the plaintiff sought to achieve by the lawsuit, lacks the necessary

judicial imprimatur on the change.” Id. at 605 (first emphasis added). Here, there

is no doubt the lawsuit was a factor—perhaps the overwhelming factor—in

Alliance’s decision to withdraw its notice of nonrenewal. But that decision was not

the product of any order from this Court, and thus has no “judicial imprimatur.”

                                            3
      Although Buckhannon was addressing fee-shifting provisions within civil

rights statutes, its reasoning firmly applies in the PMPA context, and other courts

have used it to reach analogous results. See, e.g., Yousuf v. Motiva Enters., 246 F.

App’x 891 (5th Cir. 2007). Most often, the dispute centers on whether an injunction

designed to preserve the status quo is sufficient to confer “prevailing party” status

when the franchisor ultimately withdraws its termination or nonrenewal notice. The

general consensus is that such injunctions are insufficient. See, e.g., id. at 895

(explaining that the preliminary injunction did not “reflect any merits

consideration”); Kothari v. Motiva Enters, L.L.C., No. H-05-0499, 2006 WL

2129097, at *4–5 (S.D. Tex. July 27, 2016) (noting that the judicial decree was

merely a “temporary measure to preserve the status quo pending trial on the merits”).

      Here, Central did not even obtain a preliminary injunction. The Court’s only

order was to schedule an evidentiary hearing to establish the fair market value of the

premises. The Court never opined on the merits of Central’s claim. Any finding

that Central is a “prevailing party” within the meaning of the fee-shifting provision

could be based only on the catalyst theory, which was rejected by Buckhannon.

Since it is not a “prevailing party,” Central is not entitled to any fees or costs.




                                            4
                                 III.   Conclusion

     For the foregoing reasons, the motion is denied. 

     SO ORDERED.



                                            _/S/ Frederic Block_
                                            FREDERIC BLOCK
                                            Senior United States District Judge
Brooklyn, New York
October 17, 2018




                                        5
